DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“Two threads” of claim 4
“Three-dimensional structure” of claim 4
“two superimposed surface layers” of claim 4
 “Opposite two faces” of claim 4
“connection points” of claim 4
“interlayer” of claim 5
“aperture on interlayer” of claim 5
“pores with dispersed diameters” of claim 6
“threads of different diameters” of claim 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "textile" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 states “wherein textile is formed by an interweaving of at least two threads, said textile forms a three-dimensional structure which includes at least two superimposed surface layers, forming the opposite two faces of said textile, said threads connect said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile and said textile preferably includes connection points between said threads.”  The recitation of “two superimposed surface layers” is unclear.  The plain meaning of the word “superimposed” is “to place or lay over or above something” (Merriam Webster).  The word “superimpose” in claim 4 implies that another material is placed over the textile material and threads connect the second material (i.e. two superimposed surface layers) to the textile material, however, this interpretation of claim 4 makes claim 5 unclear.  To further prosecution, the two superimposed surface layers of claim 4 have been interpreted to be the outer faces of the textile material.
Claim 5 states “wherein said textile further includes at least one interlayer disposed between said surface layers, said threads connect said surface layers to said interlayer, said interwoven threads form apertures on said interlayer, preferably, said apertures of said interlayer do not match with said apertures of said opposite faces of said textile and said textile preferably includes connection points 
Claim 6 states “said textile includes pores with dispersed diameters, the arithmetic mean of the diameter of said pores is substantially equal to or smaller than 3.5 and substantially equal to or larger than 1.5 and preferably substantially equal to 2 and 75% of said pores have a diameter substantially equal to or larger than 2 and substantially equal to or smaller than 3.5.”  This is unclear.  What are the units associated with the diameter of said pores?  Is the limitation of the claim that the pores have a diameter between 1.5-3.5 units, or is the limitation of the claim that 75% of the pores have a diameter between 2-3.5 units?  These are two different limitations.  Appropriate correction is required.
Claim 7 states “wherein said textile has a deformation at break-up in the machine direction and/or in the cross-machine direction lower than 50%.”.  It is unclear what “deformation at break-up” means.  Is this the deformation of failure of the textile? Further clarification is requested.  
Claim 9 states the “air permeability higher than or equal to 10000 L/m2”.  The units for air permeability is measured in L/m2/s.  The units appear to be incorrect.  Air permeability is generally measured over a duration of time.  Appropriate correction is required.
Claim 10 recites the limitation "textile sheets" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

The term "preferably" found in claims 4, 5, 6, and 10 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ74 (Bd. App. 1961); Ex parte Hall, 83 USPQ38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ481 (Bd. App. 1949).
The term "in particular" found in claim 8 is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison et al (US 2004/0052768 A1).

Regarding claim 1, Morrison discloses a device adapted to be implanted in the body of a subject to form an implant capable of replacing and/or increasing a soft tissue volume (paragraph 0012-0017), said device 5being of the type comprising a three-dimensional wireframe which defines a space internal to said wireframe (Figure 2, dome cap shown below), wherein said wireframe is bioresorbable (paragraph 0088, lines 1-3, PLGA is bioresorbable), comprises two lateral openings forming a transverse passage enabling the insertion of a vascular pedicle (Figure 2, lateral opening is shown; paragraph 0088, lines 3-8 states that cut openings on opposite sides of the chamber can be present) and further comprises at least two sheets of a bioresorbable tissue adapted to be stacked one on top of the other in said space internal to said wireframe (paragraph 0116, lines 1-3).


    PNG
    media_image1.png
    223
    401
    media_image1.png
    Greyscale

Regarding claim 2, Morrison discloses wherein said wireframe includes a wall (Figure 2 (annotated below)) which defines an edge (Figure 2 (annotated below)) and a plurality of perforations distributed over said wall (paragraph 0045) and/or an open portion formed in said wall and extending above said edge of said wireframe, said open portion extending from the apex of the dome when said wireframe is substantially dome-like shaped.  

    PNG
    media_image2.png
    239
    401
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Quijano et al (US 2007/0104695 A1).

Regarding claim 3, Morrison discloses the invention substantially as claimed.
However, Morrison does not disclose wherein said wireframe includes assembled arches whose free ends are located in the same plane and preferable at least a first group of outer arches and a second group of inner arches, located in the space defined by said outer arches, the free ends of said arches of said first and second groups being located in the same plane.  
Quijano teaches wherein said wireframe includes assembled arches (see Quijano, paragraph 0025) whose free ends (see Quijano, Figure 4B, item 43) are located in the same plane (Figure 4B) and preferable at least a first group of outer arches and a second group of inner arches (see Quijano, Figure 4C shows a first group of outer arches and a second group of inner arches in the collapsed state, Figure 4B shows the inner and outer arches in the expanded state), located in the space defined by said outer arches (as can be seen in Figure 4C in the collapsed state the inner arches are located in the space defined by the outer arches), the free ends of said arches of said first and second groups being located in the same plane (Figure 4B-C shows the free ends located in the same plane).  Quijano teaches a main shaping framework for breast augmentation which is analogous art (see Quijano, paragraph 0082, lines 10-15).
It would have been obvious to a person having ordinary skill in the art before the effective filing to modify Morrison by providing wherein said wireframe includes assembled arches whose free ends are . 

Claims 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296 A1).

	
Regarding claim 4, Morrison discloses the inventions substantially as claimed.
However, Morrison does not disclose, wherein textile is formed by an interweaving of at least two threads, said textile forms a three-dimensional structure which includes at least two superimposed surface layers, forming the opposite two faces of said textile, said threads connect said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile and said textile preferably includes connection points between said threads.  
Palmer teaches wherein textile is formed by an interweaving of at least two threads (see Palmer, Figure 5; paragraph 0066 and 0067), said textile forms a three-dimensional structure which includes at least two superimposed surface layers (see Palmer, Figure 5, items 30 and 35), forming the opposite two faces of said textile (Figure 5), said threads connect said surface layers (see Palmer, Figure 5, item 45 “interconnecting fibers”), said interwoven threads form pores which pass throughout the thickness of see Palmer, Figure 6; paragraph 0029) and said textile preferably includes connection points between said threads (see Palmer, Figure 11 shows connection points throughout the thickness of the textile).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Morrison by providing wherein textile is formed by an interweaving of at least two threads, said textile forms a three-dimensional structure which includes at least two superimposed surface layers, forming the opposite two faces of said textile, said threads connect said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile and said textile preferably includes connection points between said threads as taught by Palmer because the results would be predictable.  Morrison discloses stacking extracellular matrix or extracellular matrix like material on top of 10the other in the internal space of the wireframe to support tissue growth (see Morrison, paragraph 0025 and 0026).  The modification taught by Palmer would have comprised only the simple substitution of one known matrix material for another to obtain no more than the predictable result of supporting tissue growth; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Furthermore, textile fabrics that are characterized by a three-dimensional porous structure provide good breathability, wettability, and resilient crush resistance (see Palmer, paragraph 0095).
Regarding claim 5, as set forth supra, the combination discloses wherein said textile further includes at least one interlayer disposed between said surface layers (see Palmer, Figure 5, item 45 “interconnecting fibers”; paragraph 0066), said threads connect said surface layers to said interlayer (Figure 5; paragraph 0067), said interwoven threads form apertures on said interlayer (see Palmer, Figure 5, Figure 11 shows apertures formed in interlayer), preferably, said apertures of said interlayer do not match with said apertures of said opposite faces of said textile and said textile preferably includes see Palmer, the term “preferably” is addressed under the 112(b) heading above, this limitation is preferable, therefore it has not been set forth as required within the metes and bounds of the limitations for this claim, furthermore, further clarity is requested for this limitation above)
Regarding claim 6, as set forth supra, the combination discloses wherein said textile includes pores with dispersed diameters, the arithmetic mean of the diameter of said pores is substantially equal to or smaller than 3.5 and substantially equal to or larger than 1.5 and preferably substantially equal to 2 (see Palmer, claim 18) and 75% of said pores have a diameter substantially equal to or larger than 2 and substantially equal to or smaller than 3.5.  
Regarding claim 10, as set forth supra, the combination discloses further comprising stacking of at least two sheets (see Morrison, paragraph 0008) comprising there between a layer of cells selected from adipocytes (paragraph 0029, lines 6-9 “adipocytes”), cells -6-capable of differentiating into adipocytes and mixtures of these two types of cells (paragraph 0029, lines 6-9 “pre-adipocytes and adipocytes”) and said stacking is housed in said wireframe and fills it at least partially and preferably partially (paragraph 0025 and 0026; wireframe chamber of Morrison is stacked with extracellular matrix to support tissue regeneration).
Morrison does not disclose stacking of at least two textile sheets.
Palmer teaches stacking of at least two textile sheets which are analogous art (Figure 11; paragraph 0093).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Morrison by providing wherein textile is formed by an interweaving of at least two threads, said textile forms a three-dimensional structure which includes at least two superimposed surface layers, forming the opposite two faces of said textile, said threads connect said surface layers, said interwoven threads form pores which pass throughout the thickness of said textile and said textile see Morrison, paragraph 0025 and 0026).  The modification taught by Palmer would have comprised only the simple substitution of one known matrix material for another to obtain no more than the predictable result of supporting tissue growth; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Furthermore, textile fabrics that are characterized by a three-dimensional porous structure provide good breathability, wettability, and resilient crush resistance (see Palmer, paragraph 0095).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Offray (US 6,432,138) in view of Reference U.

Regarding claim 9, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2 and a thickness larger than or equal to 0.50 mm.  
Offray teaches a thickness larger than or equal to 0.50 mm (see Offray, column 4, lines 29-32 “0.6 centimeters”).  Offray teaches a breast augmentation device which utilizes stacked textile material to regenerate tissue, which is analogous art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the thickness is larger than or equal to 0.50 mm as 
As set forth supra, the combination does not disclose wherein said textile has an air permeability higher than or equal to 10000 L/m2.
Reference U teaches wherein varying the number of warp and weft yarns per centimeter (or inch), the amount of twist in yarns, and the size of the yarns and the type of yarn structure affect the air permeability of a textile fabric (see Reference U, page 8, columns 1 and 2; page 9, column 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein said textile has an air permeability higher than or equal to 10000 L/m2 as taught by Reference U because as is stated on page 9, column 1, paragraph 4 of Reference U, “the permeability and porosity are strongly related to each other. If a fabric has very high porosity, it can be assumed that it is permeable... It is seen that the air permeability of the woven increases with the porosity rate”.  Therefore, it would have been obvious to a person with ordinary skill in the art to increase or decrease the air permeability of a textile material based on the porosity desired.  It is advantageous for a textile material being used as a scaffold for tissue regeneration to have larger pores because this allows for tissue ingrowth and cellular transportation within the textile material.  Thus, larger air permeability would be desired for a textile construct used in tissue engineering.  It would have been within the ordinary level of skill of the art to modify these parameters to reach an optimized textile construct.  Regarding results-effective variables, it has been held that “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (See MPEP 2144.05.II.A)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Meemaduma et al (US 2019/0048521 A1).

Regarding claim 7, as set forth supra, the combination discloses the invention substantially as claimed.
However, the combination does not disclose wherein said textile has a deformation at break-up in the machine direction and/or in the cross-machine direction lower than 50%.  
Meemaduma teaches wherein said textile has a deformation at break-up in the machine direction and/or in the cross-machine direction lower than 50% (paragraph 0058).   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein said textile has a deformation at break-up in the machine direction and/or in the cross-machine direction lower than 50% as taught by Meemaduma because this allows for a degree of shaping without the textile suffering mechanical failure (paragraph 0057).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (US 2004/0052768 A1) in view of Palmer et al (US 2014/0081296A1) as applied to claim 4, and further in view of Bagga et al (US 2011/0144763 A1).

Regarding claim 8, as set forth supra, the combination discloses wherein said textile is formed by at least two threads of different diameters (see Palmer, paragraph 0068; paragraph 0087).
However, the combination does not disclose wherein the ratio of the diameters of the threads is in particular comprised between 2 and 3.  
Bagga teaches varying the relative diameters and aspect ratios of constituent fibers (see Bagga, paragraph 0066, lines 10-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the ratio of the diameters of the threads is in particular comprised between 2 and 3 as taught by Bagga because as the amount of smaller diameter fibers decreases and more of the scaffolding construct contains fibers of relatively greater diameters, the entire construct typically tends to become less self constrained.  Thus, by varying the relative diameters and aspect ratios of constituent fibers the resulting scaffold structure may be tailored to have more or less flexibility and less or more load-bearing rigidity (paragraph 0066). It would have been within the ordinary level of skill of the art to modify the ratio of the differing diameter fibers to reach an optimized device.  Regarding results-effective variables, it has been held that “In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). (See MPEP 2144.05.II.A) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle, can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN A DUKERT/Primary Examiner, Art Unit 3774